Dear Mr. Cabra:
This office is in receipt of your request for an opinion of the Attorney General in regard to autopsy expenses. You indicate the Vernon Parish Police Jury has paid for transportation and related autopsy expenses without questioning whether the person was a resident of an incorporated area or not, but is now requesting clarification of who should bear these expenses if the deceased is from an incorporated area.
In response to your question, R.S. 33:1556 provides the fees for coroner's services and specifies in regard to examination for the cause of death as follows:
  D. (1) The parish or municipality in which the deceased was domiciled, in the case of a death due to natural causes, or the parish or municipality in which the accident or crime occurred, in the case of a death due to other than natural causes, shall pay the coroner's fees and any necessary fees for the investigation and the cost of any autopsy including the cost of transporting the body. However, if the coroner of the parish in which the death occurred initially viewed the body or investigated the death, the fees for such viewing or investigation shall be paid to him by the parish or municipality in which the death occurred.
  (2) When the death occurs outside the parish of domicile, the coroner of the parish where the death occurs shall forward all information from the initial investigation to the coroner of the parish where the decedent was domiciled. The coroner or the parish of domicile shall complete all the necessary documents, including the death certificate.
  (3) Notwithstanding any provisions to the contrary, when a death occurs at any state operated health care or treatment facility, any fee paid by the parish governing authority for the viewing and investigation of a body shall be reimbursed by the state, However, this shall not relieve the parish governing authority of the obligation to promptly pay the fee upon being billed therefor.
  E. When a death occurs and the death was due to natural causes, the coroner's fees and expenses, including the cost of transporting the body, shall be paid by the municipality in which the deceased was domiciled or by the parish if the deceased was domiciled in the parish outside of a municipality. When a death occurs and the death was due to other than natural causes, the coroner's fees and expenses including the cost of transporting the body shall be paid by the municipality in which the crime or accident occurred or by the parish if the crime or accident occurred in the parish outside of a municipality.
Atty. Gen. Op. 94-160 this office made the following observation in regard to these provisions:
This office has recognized that in accordance with this statute all coroner's fees in natural death cases be paid by the political subdivision of domicile rather than place of death. However, in case of death due to other than natural causes the parish or municipality in which the accident or crime occurred shall pay the coroner's fees and any necessary fees for the investigation and cost of any autopsy. An exception is recognized for payments for death by natural causes when the coroner of the parish in which the death occurred initially viewed the body or investigated the death, mandating the parish or municipality in which the death occurred pay these fees. Atty. Gen. Op. Nos. 90-235, 84-338.
I hope this clarifies the responsibility of payment to the coroner for expenses of an autopsy by a parish or a municipality, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                              RICHARD P. IEYOUB Attorney General
                              By: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General